                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

SUSI B. WONG,                                 )
      Plaintiff,                              )
                                              )
               v.                             )       CAUSE NO.: 2:19-CV-488-TLS-JEM
                                              )
JUSTIN DUNN and                               )
MID WEST TRANSPORT,                           )
      Defendants.                             )

                                    OPINION AND ORDER

        This matter is before the Court sua sponte. The Court has an ongoing duty to police its

subject matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002).

       On December 18, 2019, Plaintiff filed her Complaint, alleging that the District Court has

original jurisdiction over this action under 28 U.S.C. § 1332(a). Diversity jurisdiction under 28

U.S.C. § 1332(a) requires complete diversity of citizenship between the plaintiff and both defendants

and an amount in controversy that exceeds $75,000. Neuma, Inc. v. AMP, Inc., 259 F.3d 864, 881

(7th Cir. 2001). As the party seeking to invoke federal diversity jurisdiction, Plaintiff bears the

burden of demonstrating that the jurisdictional requirements have been met. Chase v. Shop’n Save

Warehouse Foods, Inc., 110 F.3d 424, 427 (7th Cir. 1997). Anything less can result in a dismissal.

Mut. Assignment & Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004).

       Though the citizenship of Defendant Mid West Transport is properly alleged, the Complaint

alleges only that Plaintiff Susi B. Wong is a “resident” of Illinois and that Defendant Justin Dunn

is a “resident” of Nevada. These allegations are insufficient for the purpose of determining

citizenship. Citizenship of a natural person is determined by domicile, not by residence. Dakuras

v. Edwards, 312 F.3d 256, 258 (7th Cir. 2002); see Heinen v. Northrop Grumman Corp., 671 F.3d

669, 670 (7th Cir. 2012) (“[R]esidence may or may not demonstrate citizenship, which depends on
domicile–that is to say, the state in which a person intends to live over the long run.”); Guar. Nat’l

Title Co., Inc. v. J.E.G. Assocs., 101 F.3d 57, 58-59 (7th Cir. 1996) (explaining that statements

concerning a party’s “residency” are not proper allegations of citizenship as required by 28 U.S.C.

§ 1332). Plaintiff must allege her domicile and that of Justin Dunn.

       Next, Plaintiff has not met her burden of establishing by a preponderance of the evidence that

the amount in controversy exceeds $75,000.00. Plaintiff alleges that she “sustained serious injuries”

and “the amount in controversy exceeds the sum of seventy-five thousand dollars.” Plaintiff does

not explain how she calculated the amount of loss.

       Accordingly, the Court ORDERS Plaintiff to FILE, on or before February 26, 2020, a

supplemental jurisdictional statement clarifying the citizenship of Susi B. Wong and Justin Dunn

under 28 U.S.C. § 1332(c)(2) and demonstrating that the amount in controversy exceeds $75,000.00

as outlined above.

       SO ORDERED this 12th day of February, 2020.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT
cc:    All counsel of record
